Citation Nr: 1025739	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.  

2.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from August 1971 to February 1974.  
Records show that he also served with the Texas National Guard 
from July 1977 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

This case was previously before the Board in September 2008.  At 
that time the case was remanded for clarification as to whether 
the Veteran wished to testify at an RO hearing.  The RO sent 
three separate letters to the Veteran dated in October 2008, 
November 2008, and February 2010 and each addressed to different 
addresses on file for the Veteran.  The Veteran failed to respond 
to any of these letters regarding whether he still desired to 
testify at an RO hearing.  The Board is satisfied that there has 
been substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Board finds that the request for a hearing is 
withdrawn.      


FINDINGS OF FACT

1.  There is no medical evidence of a current left ankle 
disorder.  

2.  There is no medical evidence of a current right ankle 
disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Service connection for a right ankle disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that a 
bilateral ankle disorder is related to his service with the 
United States Army from August 1971 to February 1974.  
Specifically, the Veteran contends that he injured his ankles 
during service, has had problems with his ankles ever since 
service, and has been diagnosed with arthritis of the ankles.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372 

Factual Background

The Veteran's service treatment records show a history of 
bilateral ankle sprains.  A February 1972 treatment report notes 
a sprained left ankle and treatment reports dated from September 
1972 to November 1972 reflect complaints regarding the left 
ankle.  In a November 1973 Report of Medical History, the Veteran 
reported a history of spraining both of his ankles five months 
earlier.  The report of an October 1973 separation examination 
showed normal clinical evaluations of the feet and lower 
extremities and did not include any pertinent defects or 
diagnoses.  

The Veteran submitted a claim for service connection for a 
bilateral ankle disorder in August 2003.  In connection with this 
claim, the RO obtained various private and VA outpatient 
treatment reports.  VA outpatient treatment reports dated from 
August 2003 to October 2007 primarily pertain to a significant 
skin disorder, particularly involving the left foot; a 
psychiatric disorder; a low back disorder; a left shoulder 
disorder; hepatitis C; and cellulitis.  A July 2005 treatment 
report shows a history of arthritis in the ankles as reported by 
the Veteran but no confirmation of an actual diagnosis of 
arthritis of the ankles.  Private treatment records dated from 
July 1995 to August 2003 show that the Veteran fractured his left 
ankle after falling off a bicycle in July 1995.  These records 
also show a subsequent impression of left ankle arthralgia.    

Analysis

The Board finds that service connection for either a left or 
right ankle disorder is not in order.  Significantly, there is no 
evidence of a current diagnosis of either a left or right ankle 
disorder in the claims file.  As above, current disability is 
required in order to establish service connection.  While the 
Veteran was treated for a left ankle fracture in July 1995 with a 
subsequent impression of left ankle arthralgia there is no 
evidence of a current left ankle disorder.  Significantly, the 
Board notes that "arthralgia" is defined as joint pain.  See 
DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Veteran's complaints of pain, without a diagnosed or identifiable 
underlying malady or condition, do not constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the 
Veteran claims to have been diagnosed with arthritis of the 
ankles, the medical records do not confirm this diagnosis.  A 
diagnosis "by history," manifestly does not indicate the 
presence of the disability at the time of the examination.  
Service connection may not be granted for a diagnosis of a 
disability by history.  Id.

Unlike Barr or Jandreau, in this case, the Veteran has failed to 
provide a medical diagnosis of a bilateral ankle disorder.  As a 
layperson, the Veteran is not competent to opine on medical 
matters such as a diagnosis or etiology of any medical diagnosis.  
The record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  Accordingly, 
the Veteran's lay statements are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Thus, the Board finds that the claim for 
service connection for either a left or right ankle disorder is 
denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in September 2003, 
November 2003, March 2006, July 2007, October 2008, November 
2008, and February 2010 letters and the claim was readjudicated 
in a March 2010 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim. 38 C.F.R. § 3.159(c)(4).  There is no competent evidence 
of a current bilateral ankle disorder nor does the evidence 
indicate that a current disorder may be associated with service.  
Therefore, there is no duty to provide an examination or a 
medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a right ankle disorder is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


